FILED IN
                                                              ,ST COURT OF APPEALS
    i                                                           HOUSTON,
                                                                HOUSI UN. TEXAS
                                                                          icw


Cmfofltif I fti.A/C                                             m-2 2015_
CIOCIC Ofjhc COOr^ '                                        _WR>STOPHE^A/PR'NE



fro*:Jo\Afwi[ fh:<j</$^ Ur-
#        M5obi 106^
        Cof&eiel CMif
        7U>( ?A 20&{
        7e/i/i£55<2€ Co \<#¥1 fLk ISs^i.

hi- Ccvc{ of Appeals A/sd&i 0blc/-oiocl$~C(Zl 0i-io-otaot,rt/7.

         *L$ (ZqveSi\AJj •/)cz.fnljMen> Qyfi fez 6x -fie fe/b^/^S,
          il U^cderS (ItCcrcIS
         _V CiertS flecofd-S
          ID'Skfe, grief fi(eC/_

                                           M       o,o/r5
                                               ^
                                           >/• sj«L*ut) Xe^^^H
                                                        i.ejfr**^


                                            <Mmtei fcry^ 4^(6^6 f
                         ir
                                                           HOFCl H HEXAS "' PKDC
                                                                                                                           •-.
                                                               DALLAS TX 750
                                                              31 WAR 2015 PW 7 L
CoffiS dri^
Izwtjrfc Cp h^\ i "ft- ISffi^
                          RECEIVED
                 FIRST COURT OF APPEALS
                     HOUSTON.TEXAS
                     APR -2 2015
                 CHRISTOPHER A       PRINE
                 CLERK
                                             77O0220B693        .jl,#ll|ll»,|llllj|..l„.,|l„|.,.,ll|,.|ll»H.|J||||l|H,|.